Title: To James Madison from Frederick Jacob Wichelhausen, 23 June 1806
From: Wichelhausen, Frederick Jacob
To: Madison, James



Sir,
Bremen, the 23rd June 1806.

On the 10th Ult: I had the honor to inform you of the melancholy situation of our commerce and navigation, in consequence of the hostile measures, which were reciprocally adopted by the prussian and english Governments.  It is with much satisfaction I can now inform you, that the embargo on the bremen ships, as well as on the property of its citizens has been taken off again, and that the vessels are even permitted to proceed to the Weser, provided they are not cleared out from an enemy’s port.  The petitions of a great number of respectable commercial houses in London, as well as the representations of Mr. Hayman, the hanseatic Agent in London, have produced this happy issue; Mr. Hayman in his Note to the british Government asserts also, that the occupation of this city by prussian troops, could by no means be considered as if Bremen was under the controul of the prussian Government.  It was merely a military measure, in the same manner, when the british troops occupied Bremen, during their stay in the North of Germany.
However to remove all difficulties on the part of Great Britain, two Deputies were sent from this city to Berlin, in order to solicit the entire evacuation of Bremen by the prussian troops, which had the desired effect, and on the 21st Inst. the regiment Prince Ferdinand, and the one Battalion of Lettow, together about 3,000 men, composing the garrison of this city, marched away, the first to the frontier of Pomerania, and the latter to the Dukedom of Osnaburg, so that in this moment this city is quite liberated again from all foreign troops, and enjoys its former freedom and independence.
Among the Ships so unjustly detained in this moment in England, are several americans bound to this port, under the pretence, that they were bound to a blockaded port and might have bremen or prussian property on board: some I am very apprehensive will be obliged to be regularly reclaimed in the Court of Admiralty, although the embargo on bremen property is taken off, which, not to consider the detention and loss of conjuncture, will be accompanied with very heavy charges.
Another still greater inconvenience for the trade of the United States, is the retention and opening of all letters found on board the captured Ships, even when they don’t relate to the vessel or Cargo; this retention of the letters of a nation, which has hitherto been on the most friendly terms with England, is very unjust, and can be productive of the most prejudicial consequences to the writers of the same; it frequently happens that some of these letters are entirely lost, or come so late to hand, that their contents are of no further use.  These letters may contain large orders for insurance, which in this case cannot be effected, when in case of the loss of the vessel, the total ruin of the most respectable mercantile houses may be thereby occasioned; even the official letters from the Department of State may by that means be accidentally retained, and these letters may be of such importance, that their not arriving in due time, might also prove very prejudicial to the United States; it is the same case with all foreign vessels coming from America, whereby the american correspondence suffer amazingly.
I have written to Mr. Lyman, our Consul in London, in order to speak occasionally to Mr. Monroe on the subject, as in my opinion those wrongs may be added to the just complaints, which the Commissioners Plenipotentiary of the United States will make in all probability to the British Government, for the arrangement of all differences, and to establish the principles of Commerce and Navigation between the two nations, on a more stable and safe footing than hitherto has been the case.
Intending to address you again in a few days for the transmission of the semi annual Reports, I have the honor to remain with the most profound Respect Sir Your most obedient and humble Servant

Fred. Jacob Wichelhausen

